PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of U.S. Route 52 in McDowell County, West Virginia.
2. On or around April 15, 2006, Darlene H. Hatfield was operating her motor vehicle on U.S. Route 52 near Iaeger in McDowell County, West Virginia, when her vehicle struck a tree that had fallen onto the road.
3. Claimants allege that Respondent was negligent in its maintenance of the portion of U.S. Route 52 in McDowell County, West Virginia.
4. For the purposes of settlement, Respondent acknowledges culpability for the preceding accident.
5. Both the Claimants and Respondent believe that in this particular incident and under these particular circumstances that an award of Seven Hundred Twenty-Seven Dollars and Sixty-Seven Cents ($727.67) would be a fair and reasonable amount to settle Claimants’ claim for damages.
6. The parties to this claim agree that the total sum of Seven Hundred Twenty-Seven Dollars and Sixty-Seven Cents ($727.67) to be paid by Respondent to the Claimants in Claim No. CC-06-0159 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims Claimants may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of U.S. Route 52 on the date of this incident; that the negligence of Respondent was the proximate cause of the damages sustained to Claimants’ vehicle; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, Claimants may malee a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $727.67.
Award of $727.67.